Case 1:20-cv-00701-RMB-AMD Document1 Filed 01/22/20 Page 1 of 4 PagelD: 1

UNITED STATES DISTRICT COURT

 

 

DISTRICT OF NEW JERSEY

)

ROSEMARIE MILES, as Executor of the)
of Christine B. Worrell )
Plaintiff, )

)

V. ) Civil Action No.

)

JAMES WORRELL, et al. )
Defendants. )

)

NOTICE OF REMOVAL

 

Defendant BAE Systems, Inc. (“Defendant”) hereby removes the action now pending in
the Superior Court of New Jersey, Chancery Division Probate Part, Burlington County (Docket
No. 2019-2014, titled “Rosemarie Wells, as Executor of the Estate of Christine B. Wells, v.
James Worrell, individually, BAE Systems Benefits Center; BAE Systems U.S. Pensions Service
Center; USAA Financial Advisors, LLC; and any successors in interest; John Doe 1-5” (the
“State Court Action”) to this Court pursuant to 28 U.S.C. §§ 1441 and 1446. As grounds
therefore, Defendant states as follows:

1. Plaintiff filed this action against Defendant on December 4, 2019.

2. Defendant first received the Order to Show Cause and a copy of Plaintiff's
Complaint designating BAE as a Defendant on December 23, 2019.

3. This Notice of Removal is filed within thirty (30) days after receipt of the Order

to Show Cause and Complaint on December 23, 2019.
Case 1:20-cv-00701-RMB-AMD Document1 Filed 01/22/20 Page 2 of 4 PagelD: 2

4, Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the Order to Show
Cause and Complaint, being all the process and pleadings filed in the State Court Action as of
the date hereof, are attached to this Notice of Removal as Exhibit A.

5. According to Plaintiff's Complaint, Plaintiff “was appointed as the Executrix [of
Decedent Christine B. Worrell’s estate] on September 16, 2019,” and Defendant is the
“Decedent’s former employer,” and was the sponsor of retirement plans Decedent participated in
through her employment. See Ex. A, JJ 2, 6, 18-19. Plaintiffs claims are for the determination
of the proper beneficiary of these plans, as governed by the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), 29 U.S.C. § 1001, et seq.

6. Specifically, in Counts One and Two, Plaintiff brings a claim seeking to “restrain
the plan administrators of Decedent’s . . . pension, 401k account, brokerage/saving account, and
IRA account(s), from distributing same to [Decedent’s former spouse] James Worrell, or in the
alternative, allowing the plan administrator to deposit the proceeds of the account(s) into the
Court pending a determination of the rightful beneficiary thereof;.” Ex. A, A.

7. Plaintiff's claims raise substantial questions regarding the payment of ERISA
benefits and the administration of an ERISA plan, and, as such, raise substantial federal
questions regarding ERISA. Accordingly, this Court has original jurisdiction under 28 U.S.C.

§ 1331.

8. This Court also has original jurisdiction because Plaintiff's claims are completely
preempted by ERISA. See Pryzbowski v. U.S. Healthcare, Inc., 245 F.3d 266, 271-72 (3d Cir.
2001). Indeed, the Supreme Court of the United States has explained that ERISA preempts state
domestic relations and probate laws with respect to questions of beneficiary designations in

employer provided retirement plans. See Kennedy v. Plan Administrator for DuPont Savings
Case 1:20-cv-00701-RMB-AMD Document1 Filed 01/22/20 Page 3 of 4 PagelD: 3

and Investment Plan, 555 U.S. 285 (2009); Egelhoff v. Egelhoff, 532 U.S. 141 (2001);
Boggs v. Boggs, 520 U.S. 833 (1997).

9. The Superior Court of New Jersey, Chancery Division Probate Part, Burlington
County is located within the District of New Jersey; therefore, this Court is the proper venue for
removal pursuant to 28 U.S.C. § 1446(a).

10. Defendant will give prompt, written notice of the filing of this Notice of Removal
to Plaintiffs counsel, and will promptly file a copy of the Notice of Removal with the Superior

Court of New Jersey, Chancery Division Probate Part, Burlington County.

Dated: January 22, 2020 Respectfully submitted,

Matthew J. Junk

Deasey, Mahoney & Valentini, Ltd.
1601 Market Street, Suite 3400
Philadelphia, PA 19103

Telephone: (215) 587-9400

Email: MJunk@dmvlawfirm.com

 

Attorneys for BAE Systems, Inc.
Case 1:20-cv-00701-RMB-AMD Document1 Filed 01/22/20 Page 4 of 4 PagelD: 4

CERTIFICATE OF SERVICE
I hereby certify that a true copy of the foregoing document was served upon the

following individual by overnight mail on January 22, 2020:

Colleen A. McGuigan, Esq.
McNeely McGuigan & Esmi LLC
8 E. Main Street
Moorestown, NJ 08057

Attorney for Plaintiff

Matthew J. Junk =~

Deasey, Mahoney & Valentini, Ltd.
1601 Market Street, Suite 3400
Philadelphia, PA 19103

Telephone: (215) 587-9400

Email: MJunk@dmvlawfirm.com
